IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                                                          FILED
                                January 2022 Term                      June 15, 2022
                                                                         released at 3:00 p.m.
                                                                      EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA


                                   No. 20-0680



BECKLEY HEALTH PARTNERS, LTD D/B/A THE VILLAGES AT GREYSTONE;
          CHANCELLOR SENIOR MANAGEMENT, LTD; and
          MEGAN WARD WILSON, RESIDENCE MANAGER;
                  Defendants Below, Petitioners,

                                        v.

                           CYNTHIA F. HOOVER,
              DURABLE POWER OF ATTORNEY OF ELVERIA M. FAW
                         Plaintiff Below, Respondent.




                 Appeal from the Circuit Court of Raleigh County
                   The Honorable Harry L. Kirkpatrick, Judge
                             Case No. 19-C-159-K

                         AFFIRMED AND REMANDED


                              Submitted: May 17, 2022
                                Filed: June 15, 2022


Robert L. Hogan, Esq.                        S. Andrew Stonestreet, Esq.
Avrum Levicoff, Esq.                         Jeff D. Stewart, Esq.
The Levicoff Law Firm, P.C.                  Andrew L. Paternostro, Esq.
Pittsburgh, Pennsylvania                     Michelle L. Barker, Esq.
Counsel for Petitioners                    STEWART BELL, PLLC
                                           Charleston, West Virginia
                                           Counsel for Respondent



JUSTICE WALKER delivered the Opinion of the Court.

CHIEF JUSTICE HUTCHISON disqualified.

JUDGE DYER sitting by temporary assignment.

JUSTICE ARMSTEAD concurs in part and dissents in part and reserves the right to file a
separate opinion.
                             SYLLABUS BY THE COURT


              1.     “An order denying a motion to compel arbitration is an interlocutory

ruling which is subject to immediate appeal under the collateral order doctrine.” Syllabus

Point 1, Credit Acceptance Corp. v. Front, 231 W. Va. 518, 745 S.E.2d 556 (2013).


              2.     “When an appeal from an order denying a motion to dismiss and to

compel arbitration is properly before this Court, our review is de novo.” Syllabus Point 1,

West Virginia CVS Pharmacy, LLC v. McDowell Pharmacy, Inc., 238 W. Va. 465, 796

S.E.2d 574 (2017).


              3.     “When a trial court is required to rule upon a motion to compel

arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1−307 (2006), the authority

of the trial court is limited to determining the threshold issues of (1) whether a valid

arbitration agreement exists between the parties; and (2) whether the claims averred by the

plaintiff fall within the substantive scope of that arbitration agreement.” Syllabus Point 2,

State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 251, 692 S.E.2d 293 (2010).


              4.     “‘The fundamentals of a legal contract are competent parties, legal

subject matter, valuable consideration and mutual assent. There can be no contract if there

is one of these essential elements upon which the minds of the parties are not in agreement.’

Syllabus Point 5, Virginian Export Coal Co. v. Rowland Land Co., 100 W.Va. 559, 131



                                              i
S.E. 253 (1926).” Syllabus Point 3, Dan Ryan Builders, Inc. v. Nelson, 230 W. Va. 281,

737 S.E.2d 550 (2012).


              5.     “The West Virginia Health Care Decisions Act, W. Va.Code § 16-30-

1 et seq., authorizes a health care surrogate to make health care decisions on behalf of the

incapacitated person for whom the surrogate has been appointed.” Syllabus Point 6, State

ex rel. AMFM, LLC v. King, 230 W. Va. 471, 740 S.E.2d 66 (2013).


              6.     “The health care decisions that a health care surrogate is authorized to

make on behalf of the incapacitated person for whom the surrogate has been appointed are

‘decision[s] to give, withhold or withdraw informed consent to any type of health care,

including, but not limited to, medical and surgical treatments, including life-prolonging

interventions, psychiatric treatment, nursing care, hospitalization, treatment in a nursing

home or other facility, home health care and organ or tissue donation.’ W. Va.Code § 16-

30-3(i) (2002) (Repl.Vol.2011).” Syllabus Point 7, State ex rel. AMFM, LLC v. King, 230

W. Va. 471, 740 S.E.2d 66 (2013).


              7.     “An agreement to submit future disputes to arbitration, which is

optional and not required for the receipt of nursing home services, is not a health care

decision under the West Virginia Health Care Decisions Act, W. Va.Code § 16-30-1 et

seq.” Syllabus Point 8, State ex rel. AMFM, LLC v. King, 230 W. Va. 471, 740 S.E.2d 66

(2013).



                                             ii
WALKER, Justice:


                In August 2017, Respondent Ms. Cynthia Hoover admitted her mother,

Elveria Faw, to The Villages at Greystone, an assisted living residence in Raleigh County.

Ms. Hoover was not her mother’s attorney-in-fact.         She was her mother’s medical

surrogate. In that capacity, Ms. Hoover completed two forms on her mother’s behalf: a

residency agreement, which was required to gain admission to Greystone, and an

arbitration agreement, which was not. In 2019, Ms. Hoover (who by then was her mother’s

attorney-in-fact) sued Petitioners Beckley Health Partners, Ltd. d/b/a The Villages at

Greystone, Chancellor Senior Management, Ltd., and Megan Ward Wilson, Residence

Manager, alleging that Ms. Faw had suffered injuries while a resident of Greystone due to

Petitioners’ negligence. Petitioners moved the circuit court to compel Ms. Hoover to

arbitrate the claim. The circuit court concluded that no valid arbitration agreement existed

and denied the motion. Petitioners appeal that ruling.


                The circuit court correctly applied our decision in State ex rel. AMFM, LLC

v. King 1 to conclude that Ms. Hoover lacked authority to bind her mother to the arbitration

agreement.     It also correctly concluded that Petitioners’ four, alternative theories of

contract formation—ratification, assent, estoppel, and unilateral contract—do not establish




       1
           230 W. Va. 471, 740 S.E.2d 66 (2013).

                                              1
a valid agreement to arbitrate on the facts of this case. For those reasons, we affirm the

circuit court’s order and remand this case for further proceedings.


                 I.     FACTUAL AND PROCEDURAL HISTORY

              In late August 2017, Ms. Hoover arranged for Ms. Faw, her mother, to

become a resident at Greystone, an assisted living residence in Raleigh County.2 Ms.

Hoover had been appointed her mother’s health care surrogate, earlier, according to the

terms of the West Virginia Health Care Decisions Act (the Act).3 During the admissions

process, Ms. Hoover signed an Assisted Living Residency Agreement (Residency

Agreement) 4 and a Residential and Community Arbitration Agreement (Arbitration

Agreement) on her mother’s behalf.       Ms. Faw did not sign either agreement.        The

Residency Agreement identified Ms. Faw as Resident or You; Greystone as we, us, our, or




       2
         Article 5D, Chapter 16 of the West Virginia Code relates to assisted living
residences. Legislative rules pertaining to assisted living residences have also been
promulgated. W. Va. R. Code §§ 64-14-1 to 14.
       3
         W. Va. Code §§ 16-30-1 to 25. The Legislature amended the Act in 2022. See
Senate Bill 470, 85th Leg., Reg. Sess. (W. Va. 2022). At that time, the Legislature did not
substantively amend the definition of “health care decision” found in § 16-30-3, nor did it
amend subsection (c) of § 16-30-8, authorizing a surrogate to make health care decisions
on behalf of the incapacitated person.
       4
         The Residency Agreement described the services Ms. Faw was to receive while
living at Greystone and the fees she would pay for those services, among other terms.
Regarding the Arbitration Agreement, the Residency Agreement provided that “the parties
agree that the [Arbitration Agreement] of even date herewith shall govern any and all
disputes of the parties.” The Residency Agreement also stated that “all documents that you
signed or received during the admission process to” Greystone were incorporated in it.

                                             2
Community; and Ms. Hoover as Responsible Party. 5 Ms. Faw, Greystone, and Ms. Hoover

were similarly identified in the Arbitration Agreement. 6


              By executing the Arbitration Agreement, Ms. Hoover purported to bind her

mother to arbitrate “any legal dispute, controversy, demand or claim . . . that arises out of

or relates to the [Residency Agreement] or any other separate agreement entered into by

the Resident and the Community or any service or health care provided by the Community




       5
         Ms. Hoover signed both agreements as “Responsible Party,” which is defined in
neither the Arbitration Agreement nor the Residency Agreement. But the Residency
Agreement includes a section entitled “Responsible Party Agreement” which states that:

              Responsible Party certifies that he or she (1) guarantees
              payments for charges incurred by Resident for services
              performed . . . ; (2) has an interest or responsibility in the
              Resident’s welfare; and (3) has identified himself or herself to
              the Community as the person responsible for exercising the
              rights of the Resident if and when the Resident is mentally
              and/or physically incapable of exercising such rights on
              Resident’s own behalf.

       The term “Responsible Party” appears in W. Va. R. Code § 64-14-6.5.4, but it is not
defined there.
       6
         Ms. Hoover executed those documents, among others, while meeting with Ms.
Megan Ward Wilson, residency manager at Greystone. Ms. Wilson countersigned those
agreements as Greystone’s representative. According to Ms. Hoover, there was no
discussion of whether she had the authority to act on her mother’s behalf and agree to the
terms of the Residency Agreement; rather, Ms. Wilson knew only that Ms. Hoover was
Ms. Faw’s daughter and “they based it on that . . . .” According to Ms. Wilson, Greystone
was “provided with documentation which demonstrated that Ms. Hoover had been
appointed as a health care surrogate on behalf of her mother several years earlier.”

                                             3
to the Resident . . . .”7 Notably, the Arbitration Agreement was not a precondition to

admission to Greystone, and an authorized signatory could rescind the agreement within

thirty days of its execution. The next-to-last paragraph of the agreement makes this clear:

                       The Resident understands that . . . (2) the execution of
                this Arbitration Agreement is not a precondition to the
                furnishing of services to the Resident by the Community, and
                (3) this Arbitration Agreement may be rescinded by written
                notice to the Community from the Resident within 30 days of
                signature.

On or about September 2, 2017, Ms. Faw moved into Greystone. Days later, Ms. Hoover

obtained Ms. Faw’s power of attorney.8




       7
           By its terms, the Arbitration Agreement

                includes, but is not limited to, any claim for payment,
                nonpayment or refund for services rendered to the Resident by
                the Community, violations of any rights granted to the
                Resident by law or the [Residency Agreement,] breach of
                contract, fraud or misrepresentation, negligence, gross
                negligence, malpractice, or any other claim based on any
                departure from accepted standards of medical or health care or
                safety whether sounding in to [sic] or in contract.

       8
         The durable power of attorney executed by Ms. Faw in favor of Ms. Hoover limited
the latter’s authority to bind Ms. Faw to arbitrate future disputes. Specifically, the
instrument denied Ms. Hoover the authority to

                enter into any pre-injury arbitration agreements and/or releases
                on my behalf which limit, in any way, the right to a trial by jury
                in a court of competent jurisdiction or an action for damages
                for any personal physical or emotional injuries sustained by me
                or any action for wrongful death which may be brought by my
                estate. If [Ms. Hoover] enters into any such agreements, such

                                                4
              In April 2019, Ms. Hoover filed a complaint in her capacity as Ms. Faw’s

attorney-in-fact against Petitioners, alleging that they had not provided Ms. Faw a safe

environment nor adequately supervised her, so that she suffered multiple falls and a

fractured femur while she resided at Greystone. Respondent also alleged violations of

various sections of Article 5D, Chapter 16 of the West Virginia Code, related to assisted

living residences After Ms. Faw passed away in October 2019, Ms. Hoover was appointed

administratrix of Ms. Faw’s estate. The circuit court ordered the case caption be amended

accordingly. 9 For the sake of clarity, we refer to the complaint and the claims within as

“the Estate’s complaint” and “the Estate’s claims.” Going forward, we refer to Ms. Hoover

as “Administratrix Hoover.” 10


              In April 2019, Petitioners produced the Arbitration Agreement and moved

the circuit court for an order compelling the parties to arbitration. Administratrix Hoover

responded that no valid arbitration agreement existed because she had lacked authority as

a health care surrogate to bind her mother to arbitrate future disputes when she executed



              agreement shall not be binding upon me [Ms. Faw] or my heirs,
              administrators, agents and assigns.

       Filings and orders entered after this order erroneously identify Ms. Hoover as Ms.
       9

Faw’s durable power of attorney, as do the parties’ briefs to this Court.
       10
         As stated earlier, Ms. Hoover was Ms. Faw’s health care surrogate in August
2017, her attorney-in-fact as of September 2017, and administratrix of Ms. Faw’s estate as
of October 2019. We refer to Ms. Hoover as “Administratrix Hoover” for the ease of the
reader, only. The nomenclature does not change Ms. Hoover’s status in relation to Ms.
Faw between September 2017 and the present.

                                            5
the Arbitration Agreement. Petitioners filed a supplemental memorandum of law in June

2020. There, Petitioners argued that a valid, binding agreement to arbitrate the Estate’s

claims existed because Administratrix Hoover had ratified the agreement after she obtained

her mother’s durable power attorney, Administratrix Hoover and Ms. Faw had accepted

services under the Residency Agreement, and Administratrix Hoover had personally

assented to the Arbitration Agreement. Petitioners also argued that Administratrix Hoover

was estopped from rejecting the agreement to arbitrate because she and Ms. Faw had

obtained direct benefits from the Residency Agreement.


              The circuit court denied the motion. The court identified our decision in

AMFM as “remarkably similar.” The court applied that case to conclude that, at the time

she executed the Arbitration Agreement, Administratrix Hoover had “possessed only the

requisite authority make strictly health care decisions on behalf of Ms. Faw, and was not a

‘competent party’ to sign the Arbitration Agreement on her behalf.” The court also

concluded that AMFM foreclosed Petitioners’ ratification argument, as this Court had

rejected a nearly identical argument, there. The court also dismissed Petitioners’ estoppel

theory and unilateral contract theories based, in part, on its conclusion that the Residency

and Arbitration Agreements were separate contracts. The court dispatched Petitioners’

assent argument in reliance on fiduciary principles. Petitioners now appeal the court’s

order denying its motion to compel arbitration.




                                             6
                             II.    STANDARD OF REVIEW

                “An order denying a motion to compel arbitration is an interlocutory ruling

which is subject to immediate appeal under the collateral order doctrine.” 11 “When an

appeal from an order denying a motion to dismiss and to compel arbitration is properly

before this Court, our review is de novo.”12


                                     III.    ANALYSIS

                Petitioners challenge the circuit court’s denial of their motion to compel

arbitration. When faced with a motion to compel arbitration, a trial court does not address

the merits of the case. Instead,

                       [w]hen a trial court is required to rule upon a motion to
                compel arbitration pursuant to the Federal Arbitration Act, 9
                U.S.C. §§ 1−307 (2006), the authority of the trial court is
                limited to determining the threshold issues of (1) whether a
                valid arbitration agreement exists between the parties; and (2)
                whether the claims averred by the plaintiff fall within the
                substantive scope of that arbitration agreement.[13]


                This case turns on the first issue—validity.          Because “[a]rbitration

agreements are ‘to be treated by courts like any other contract, nothing more, and nothing



       11
            Syl. Pt. 1, Credit Acceptance Corp. v. Front, 231 W. Va. 518, 745 S.E.2d 556
(2013).
       12
         Syl. Pt. 1, W. Va. CVS Pharm., LLC v. McDowell Pharm., Inc., 238 W. Va. 465,
796 S.E.2d 574 (2017).
       13
         Syl. Pt. 2, State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692
S.E.2d 293 (2010).

                                               7
less,’” 14 “[w]hether an arbitration agreement was validly formed is evaluated under state

law principles of contract formation.” 15 Under West Virginia law,

                       “[t]he fundamentals of a legal contract are competent
                parties, legal subject matter, valuable consideration and mutual
                assent. There can be no contract if there is one of these essential
                elements upon which the minds of the parties are not in
                agreement.” Syllabus Point 5, Virginian Export Coal Co. v.
                Rowland Land Co., 100 W.Va. 559, 131 S.E. 253 (1926).[16]

With those fundamentals to guide us, we proceed to the parties’ arguments regarding

whether a valid agreement to arbitrate the Estate’s claims was formed.


                Petitioners assign a single error to the circuit court’s order denying their

motion to compel arbitration: that a valid and binding arbitration agreement exists, so the

circuit court erred when it concluded otherwise. They contend that the court erroneously

looked to AMFM to deny their motion because Administratrix Hoover’s “status as a

healthcare surrogate [at the time she executed the Arbitration Agreement] is




       14
         Chancellor Senior Mgmt., Ltd. v. McGraw by and through Reuschel, ___ W. Va.
____, ___ S.E.2d ___, 2022 WL 842763, *6 (March 22, 2022) (quoting Brown ex rel.
Brown v. Genesis Healthcare Corp., 228 W. Va. 646, 671, 724 S.E.2d 250, 275 (2011),
overruled in part on other grounds, Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530
(2012)).
       15
          Brown ex rel. Brown, 228 W. Va. at 674, 724 S.E.2d at 278; see also State ex rel.
Clites v. Clawges, 224 W. Va. 299, 305, 685 S.E.2d 693, 699 (2009) (stating that “the issue
of whether an arbitration agreement is a valid contract is a matter of state contract law and
capable of state judicial review”) (emphasis in original).
       16
            Syl. Pt. 3, Dan Ryan Builders, Inc. v. Nelson, 230 W. Va. 281, 737 S.E.2d 550
(2012).

                                                8
inconsequential to the issue of contract formation and [they] do not rely upon

[Administratrix Hoover’s former] status as a healthcare surrogate in support of the validity

and enforceability of the” Arbitration Agreement. Administratrix Hoover responds that

AMFM is factually indistinguishable, and the circuit court correctly applied the case to

these facts. Consideration of Petitioners’ appeal begins with AMFM.


A.     State ex rel. AMFM, LLC v. King

                In AMFM, the administratrix of the estate of Ms. Beulah Wyatt filed a

wrongful death suit against McDowell Nursing and Rehabilitation Center, where Ms.

Wyatt had lived before her death.17 McDowell Nursing moved to dismiss the suit and

enforce an arbitration agreement that Ms. Wyatt’s healthcare surrogate 18—her daughter,

Nancy Belcher—had executed in the process of admitting Ms. Wyatt to the nursing

facility. 19 As is the case, here, neither the resident nor her authorized agent had to accept

the arbitration agreement in order for the resident to receive services from McDowell




       17
            AMFM, 230 W. Va. at 476, 740 S.E.2d at 71.
       18
          A health care “surrogate” is “authorized to make health care decisions on behalf
of the incapacitated person without a court order or judicial involvement.” W. Va. Code §
16-30-8(c) (2002).
       19
            Id. at 475−76, 740 S.E.2d at 70−71.

                                              9
Nursing. 20 And, an authorized signatory could rescind his or her acceptance of that

agreement within thirty days of signing it, which is also the case, here.21


                  The circuit court denied McDowell Nursing’s motion to compel Ms. Belcher

to arbitrate the claims of her mother’s estate. 22 The court reasoned that a healthcare

surrogate’s authority to act on behalf of an incapacitated person is limited to making

“health care decision[s],” 23 and did not extend to the decision to waive one’s right to trial

by jury (i.e., a decision unrelated to health care). 24 The court concluded that the arbitration

agreement was unenforceable because Ms. Belcher lacked the authority as her mother’s

healthcare surrogate to execute the agreement on her mother’s behalf. 25


                  McDowell Nursing petitioned this Court for a writ prohibiting enforcement

of the lower court’s order.26 It argued that as Ms. Wyatt’s health care surrogate, Ms.


       20
            Id.
       21
            Id. at 476, 740 S.E.2d at 70−71.
       22
            Id. at 476, 740 S.E.2d at 71.
       23
          A “health care decision” is “a decision to give, withhold, or withdraw informed
consent to any type of health care, including, but not limited to, medical and surgical
treatments, including life-prolonging interventions, psychiatric treatment, nursing care,
hospitalization, treatment in a nursing home or other facility, home health care, and organ
or tissue donation.” W. Va. Code § 16-30-3 (2022).
       24
            AMFM, 230 W. Va. at 476, 740 S.E.2d at 71.
       25
            Id.
       26
            Id.

                                               10
Belcher was indeed authorized to endorse the arbitration agreement on her mother’s behalf

so the agreement was binding on her mother.27 We rejected that argument because the Act

“authorizes a health care surrogate to make health care decisions on behalf of the

incapacitated person for whom the surrogate has been appointed.”28 We went on to

describe the limited breadth of that kind of decision:

                       The health care decisions that a health care surrogate is
                authorized to make on behalf of the incapacitated person for
                whom the surrogate has been appointed are “decision[s] to
                give, withhold or withdraw informed consent to any type of
                health care, including, but not limited to, medical and surgical
                treatments, including life-prolonging interventions, psychiatric
                treatment, nursing care, hospitalization, treatment in a nursing
                home or other facility, home health care and organ or tissue
                donation.”      W.     Va.Code       §     16-30-3(i)     (2002)
                (Repl.Vol.2011).  [29]




                We then applied those rules to the arbitration agreement before the Court,

explaining that,

                        [f]rom both the statutory pronouncements defining and
                clarifying the scope of a health care surrogate’s authority and
                the actual form used by physicians to select a health care
                surrogate, it is clear that a decision to arbitrate disputes

       27
            Id. at 477, 740 S.E.2d at 72.
       28
            Syl. Pt. 6, id. at 471, 740 S.E.2d at 66.
       29
          Syl. Pt. 7, id. Petitioners suggest that the decision to admit Ms. Faw to Greystone
was not a “health care decision” because the Residency Agreement contains “terms and
provisions that are no more ‘medical decisions’ than the decision to settle claims in
arbitration.” Petitioners’ suggestion lands beside the point of this case, which is whether
Administratrix Hoover possessed authority to bind her mother to arbitrate future disputes
when she executed the Arbitration Agreement.

                                                 11
               regarding care provided by a nursing home to an incapacitated
               person is not within the ambit of a health care surrogate’s
               authority. This is particularly true in the case sub judice where
               both McDowell Nursing and Ms. Baker concede that
               acquiescence to the Arbitration Agreement was optional and
               not required for Ms. Wyatt’s receipt of services from
               McDowell Nursing. Further evidence of the understanding that
               the Arbitration Agreement was not a precondition to admission
               into McDowell Nursing’s facility is the fact that, once signed,
               the signatory had thirty days within which to rescind his/her
               decision to be bound by the Agreement. In light of the
               foregoing authorities and consistent with the facts of the case
               sub judice, we therefore hold that an agreement to submit
               future disputes to arbitration, which is optional and not
               required for the receipt of nursing home services, is not a health
               care decision under the West Virginia Health Care Decisions
               Act, W. Va.Code § 16-30-1 et seq. Because the subject
               Arbitration Agreement was not a health care decision, Ms.
               Belcher, whose role as Ms. Wyatt’s health care surrogate
               permitted her to make only health care decisions, was not a
               “competent part[y]” to the Agreement because she did not have
               the authority to sign this document on Ms. Wyatt’s behalf.[30]

For those reasons, we denied the writ requested by McDowell Nursing.


               That logic applies equally to this case. The Arbitration Agreement in this

case parallels that in AMFM: its acceptance was not a precondition to admission to

Greystone and could have been rescinded within thirty days. Under AMFM, such an

agreement is not a health care decision under the Act. Administratrix Hoover was Ms.

Faw’s health care surrogate when she endorsed the Arbitration Agreement.                  So,

Administratrix Hoover’s authority to act on her mother’s behalf was limited to making




      30
           Id. at 480–81, 740 S.E.2d at 75–76 (emphasis in original) (internal notes omitted).

                                              12
health care decisions. “[A]n agreement to submit future disputes to arbitration, which is

optional and not required for the receipt of nursing home services, is not a health care

decision under the West Virginia Health Care Decisions Act, W. Va.Code § 16-30-1 et

seq.” 31 Consequently, Administratrix Hoover then lacked the authority to bind her mother

to the Arbitration Agreement. For that reason, Administratrix Hoover was not a competent

party to the Arbitration Agreement. 32       And for that reason, as well, the Arbitration

Agreement does not satisfy the first condition necessary to form a valid contract. Under

AMFM, the Arbitration Agreement is not a valid contract.


B.     Beyond AMFM

                 Petitioners argue that AMFM does not control this case because their theories

as to how the Estate’s claims are subject to arbitration do not depend on Administratrix

Hoover’s authority to enter the Arbitration Agreement on her mother’s behalf.33 Instead,


       31
            Syl. Pt. 8, id.
       32
            See Syl. Pt. 3, in part, Dan Ryan Builders, 230 W. Va. at 281, 737 S.E.2d at 550.
       33
          Petitioners also contend that the circuit court erred when it denied their motion to
compel arbitration for reasons Administratrix Hoover did not advance. Petitioners
acknowledge that their “[e]xhaustive research [has] fail[ed] to reveal a case in which this
Court has directly addressed the propriety of a circuit court denying a non-dispositive
motion on grounds not presented by the non-moving party.” Lacking such authority, they
direct us to two cases arising in distinguishable circumstances. See State ex rel. Nat’l
Union Fire Ins. Co. of Pittsburgh, Pa. v. Hummel, 243 W. Va. 681, 684−85, 850 S.E.2d
680, 684 (2020) (granting writ to prohibit execution of order sua sponte dismissing claim);
W. Va. Reg’l Jail & Corr. Facility Auth. v. A.B., 234 W. Va. 492, 516, 766 S.E.2d 751, 775
(2014) (court would not “concoct or resurrect arguments neither made nor advanced by the
parties,” so plaintiff’s failure to identify a specific law, statute, or regulation allegedly
violated by jail and correctional authority was fatal to her negligence claim against the

                                               13
they present four theories of contract formation that they contend do not run afoul of

AMFM: ratification, estoppel, unilateral contract, and assent.34 We have recognized that

a signatory to an arbitration agreement may invoke traditional theories of contract and

agency law to bind a non-signatory to an arbitration agreement. 35 But we do not find that

the circuit court erred in rejecting Petitioners’ attempts to do so on the facts of this case.


              Ratification.    Petitioners argue that Administratrix Hoover ratified the

Arbitration Agreement because she did not object to that agreement or repudiate it after

she obtained Ms. Faw’s power of attorney.36 This argument is unavailing because the

durable power of attorney executed by Ms. Faw explicitly withheld from Administratrix

Hoover the authority to enter agreements to arbitrate future disputes on Ms. Faw’s behalf.

The document states that,

              [t]he acts of any Agent acting under this instrument are binding
              upon me, my estate, my heirs, beneficiaries . . . ; provided,

authority) (internal quotation omitted). Petitioners in those cases appealed from dispositive
orders, which is not the case, here.

        In essence, Petitioners attempt to bind Ms. Faw’s estate to the Arbitration
       34

Agreement, even though neither Ms. Faw nor her authorized agent signed it.
       35
          See Syl. Pt. 4., Bayles v. Evans, 243 W. Va. 31, 842 S.E.2d 235 (2020) (“‘A
signatory to an arbitration agreement cannot require a nonsignatory to arbitrate unless the
non-signatory is bound under some traditional theory of contract and agency law. The five
traditional theories under which a signatory to an arbitration agreement may bind a non-
signatory are: (1) incorporation by reference; (2) assumption; (3) agency; (4) veil-
piercing/alter ego; and (5) estoppel.’ Syllabus Point 10, Chesapeake Appalachia, L.L.C. v.
Hickman, 236 W. Va. 421, 781 S.E.2d 198 (2015).”).
       36
          As detailed above, the Arbitration Agreement could be rescinded within thirty
days of its execution.

                                              14
              however, my Agent shall not enter into any pre-injury
              arbitration agreements and/or releases on my behalf which
              limit, in any way, the right to a trial by jury in a court of
              competent jurisdiction or an action for damages for any
              personal physical or emotional injuries sustained by me or any
              action for wrongful death which may be brought by my estate.
              If my Agent enters into any such agreements, such agreement
              shall not be binding upon me or my heirs, administrators,
              agents and assigns.

Plainly, Ms. Faw did not imbue her attorney-in-fact with the authority to enter an

agreement to arbitrate future disputes on her behalf. So, we fail to see how Administratrix

Hoover could ratify such an agreement on her mother’s behalf after obtaining her power of

attorney. For that plain reason, we reject Petitioners’ ratification argument. 37




       37
          Even if Administratrix Hoover’s authority to bind Ms. Faw to arbitrate future
disputes had not been so limited, AMFM cuts strongly against this argument. There we
refused to determine the extent of authority granted to Ms. Belcher as Ms. Wyatt’s power
of attorney after the admissions process because

              Ms. Belcher was not appointed as her mother’s power of
              attorney until nearly three months after Ms. Wyatt’s nursing
              home admission and the completion of the attendant
              paperwork. It is the authority that Ms. Belcher possessed at the
              time the Arbitration Agreement was signed on September 10,
              2009, and not the authority with which she was imbued some
              three months later, that is determinative of her authority to bind
              Ms. Wyatt to the Arbitration Agreement.

AMFM, 230 W. Va. at 481 n.9, 740 S.E.2d at 76 n.9 (emphasis in original).

       Similarly, Petitioners question Ms. Faw’s capacity to execute the durable power of
attorney in favor of Administratrix Hoover shortly after Ms. Faw’s admission to Greystone.
We do not consider that question. As stated above, “it is the authority that [Administratrix
Hoover] possessed at the time the Arbitration Agreement was signed” and not the authority
Administratrix Hoover gained later that controls the question of whether she could bind

                                             15
              Assent. Petitioners state that Administratrix Hoover is a party to this case

and that her signature appears on the Arbitration Agreement. They then conclude that those

circumstances establish that Administratrix Hoover assented to arbitrate future disputes

arising from the Residency Agreement. We disagree. Petitioners’ argument fundamentally

misconstrues the capacity in which Administratrix Hoover brings this suit and the real party

in interest to the Estate’s claims. Administratrix Hoover has not brought these claims in a

personal capacity. She has brought them in a fiduciary capacity. Administratrix Hoover

clearly filed the complaint pursuant to her authority under Ms. Faw’s durable power of

attorney and now pursues the action in her capacity as administratrix of Ms. Faw’s estate.38

And contrary to Petitioners’ intimations, the claims at issue are not Administratrix

Hoover’s. Rather, the claims belong to Ms. Faw’s estate.39 For those reasons, we reject

Petitioners’ argument that the appearance of Administratrix Hoover’s name on the Estate’s




her mother to the Arbitration Agreement. Plus, the power of attorney executed by Ms. Faw
withheld authority to bind her to agreements to arbitrate future disputes, so her capacity to
grant that authority to Administratrix Hoover shortly after Ms. Faw’s admission to
Greystone is a moot point.
       38
          See Syl. Pt. 1, in part, Latimer v. Mechling, 171 W. Va. 729, 301 S.E.2d 819
(1983) (“The personal representative of the estate of a deceased acts in a fiduciary capacity.
His duty is to manage the estate under his control to the advantage of those interested in it
and to act on their behalf.”).
       39
          See Syl. Pt. 6, Est. of Gomez by & Through Gomez v. Smith, 243 W. Va. 491, 845
S.E.2d 266 (2020) (“In litigation filed for the purpose of recovering assets for inclusion in
a decedent’s estate, the only substantive claim belongs to the estate. Such litigation is
brought by the executor solely in his or her fiduciary capacity, and therefore the executor
is not a real party in interest under West Virginia Rule of Civil Procedure 17(a).”).

                                             16
complaint and the Arbitration Agreement establishes that the Estate’s claims are now

subject to arbitration. 40


               Estoppel and Unilateral Contract. Petitioners’ next two arguments rest on

their contention that the circuit court erroneously construed the Residency and Arbitration

Agreements as separate contracts, rather than parts of an integrated contract comprised of

the documents Administratrix Hoover executed during the admissions process. From there,

Petitioners make two, parallel leaps. First, they argue that Administratrix Hoover is now

estopped from resisting the parts of the integrated contract she dislikes—namely, the

Arbitration Agreement—because Ms. Faw directly benefitted 41 from the Residency

Agreement. 42 Similarly, Petitioners argue that they made a promissory offer of services to


       40
          Petitioners argue that the “practical reality” is that Administratrix Hoover is a
beneficiary of Ms. Faw’s estate, meaning that she pursues the lawsuit in her own interest
and any niceties about her role as fiduciary should not get in the way of enforcing the
Arbitration Agreement bearing her signature. As Petitioners put it, “[a]s a beneficiary of
the Estate of Elveria Faw, [Administratrix] Hoover is a real party in interest and is clearly
pursuing the action on her own behalf, as [Administratrix] Hoover has a financial interest
in any recovery by the estate.” (Emphasis in original.). We summarily reject this
contention in view of the authority cited in notes 38 and 39, supra.
       41
          See Bayles, 243 W. Va. at 41, 842 S.E.2d at 245 (stating that “‘[d]irect-benefit
estoppel involve[s] non-signatories who, during the life of the contract, have embraced the
contract despite their non-signatory status but then, during litigation, attempt to repudiate
the arbitration clause in the contract.’” (quoting Hellenic Inv. Fund, Inc. v. Det Norske
Veritas, 464 F.3d 514, 517−18 (5th Cir. 2006)).
       42
          Petitioners repeatedly assert that Administratrix Hoover directly benefitted from
the services furnished by Greystone. But Ms. Faw was admitted to Greystone and received
the services offered, there—not Administratrix Hoover. Petitioners also appear to assert
that Administratrix Hoover benefitted from services furnished by Greystone indirectly, by
virtue of her status as Ms. Faw’s power of attorney, and so is now estopped from refusing

                                             17
Ms. Faw. They contend that she accepted that offer by her actions and a valid, unilateral

contract comprised of the Residency and Arbitration Agreements was formed. 43


                We reject these arguments. The Arbitration Agreement plainly states that:

                       The Resident understands that . . . (2) the execution of
                this Arbitration Agreement is not a precondition to the
                furnishing of services to the Resident by the Community, and
                (3) this Arbitration Agreement may be rescinded by written
                notice to the Community from the Resident within 30 days of
                signature.[44]


                The language emphasized above establishes that a resident such as Ms. Faw

or her authorized agent may accept the benefit of services offered under the Residency

Agreement even if the resident or her authorized agent does not accept the terms of the

Arbitration Agreement. That remains so even if the Residency and Arbitration Agreements

are a single, integrated contract. The terms of the Arbitration Agreement do not change

simply because it is integrated into the Residency Agreement. Petitioners invoke estoppel




to take the Estate’s claims to arbitration. Regardless of the merits of that assertion, it does
not overcome the plain terms of the Arbitration Agreement in this case, as discussed in the
body of the opinion.
       43
         See Citizens Telecomm. Co. of W. Va. v. Sheridan, 239 W. Va. 67, 73, 799 S.E.2d
144, 150 (2017) (quoting Cook v. Heck’s Inc., 176 W. Va. 368, 373, 342 S.E.2d 453, 458
(1986)) (“A unilateral contract is established ‘where one party makes a promissory offer
and the other accepts by performing an act rather than by making a return promise.’”).
       44
            Emphasis added.

                                              18
and unilateral contract theories to maneuver around the plain terms of the Arbitration

Agreement, but we do not see how either theory takes them where they want to go.


              Petitioners drafted a contract that does not condition the furnishing of

services upon acceptance of arbitration. Considering that clear proviso, we cannot say that

it is inequitable for Ms. Faw to have benefitted from the Residency Agreement while

permitting Administratrix Hoover to pursue the Estate’s claims in court, rather than before

an arbitrator. 45 Nor can we say that Ms. Faw’s acceptance of the benefits of the Residency

Agreement equates to acceptance of the terms of the Arbitration Agreement. Again, that

is because acceptance of the terms of the Arbitration Agreement was not a precondition to

receipt of services under the Residency Agreement.           For those reasons, we reject

Petitioners’ estoppel and unilateral contract theories, in addition to their theories of

ratification and assent for the reasons already stated. 46




       45
          See Bayles, 243 W. Va. at 41, 842 S.E.2d at 245 (“‘The doctrine of equitable
estoppel is applied only in very compelling circumstances, where the interests of justice,
morality and common fairness clearly dictate that course.’”) (quoting IBS Fin. Corp. v.
Seidman & Assocs., L.L.C., 136 F.3d 940, 948 (3d Cir. 1998) (cleaned up)); see also Syl.
Pt. 3, Humble Oil & Ref. Co. v. Lane, 152 W. Va. 578, 165 S.E.2d 379 (1969) (“The
doctrine of estoppel should be applied cautiously and only when equity clearly requires it
to be done.”).
       46
          Petitioners argue that AMFM, LLC v. Shanklin, 241 W. Va. 56, 818 S.E.2d 882
(2018), “should compel this Court to find that the arbitration agreement is valid and
enforceable . . . .” We disagree. In Shanklin, we considered whether a “durable power of
attorney . . . provided an adult daughter with the authority to enter into an arbitration
agreement with a nursing home on her mother’s behalf.” Id. at 58, 818 S.E.2d at 884. Our
analysis in that case turned on pertinent provisions of the Uniform Power of Attorney Act,

                                              19
                                  IV.    CONCLUSION

              For the reasons discussed above, we affirm the circuit court’s order denying

Petitioners’ motion to compel arbitration and remand this case for further proceedings.


                                                         AFFIRMED AND REMANDED




West Virginia Code §§ 39B-1-101 to 123. Id. at 61, 818 S.E.2d at 887. Contrary to
Petitioners’ intimations, the Court was presented neither with issues of apparent authority,
id. at 63 n.5, 818 S.E.2d at 889 n.5, nor estoppel. Id. at 69 n.4, 818 S.E.2d at 895 n.4
(Davis, J., dissenting).

       Finally, Petitioners argue that the facts of this case demonstrate the unique dilemmas
it and other assisted living facilities face during the process of admitting incapacitated
persons. Petitioners suggest that we consider the “practical realities of the problem, and
formulate appropriate rules of contract validation . . . and balance the rights and interests
of the parties in this unique context.”

        Petitioners ask this Court to craft a policy remedy. We will not do that. This Court
does not “‘sit as a superlegislature, commissioned to pass upon the political, social,
economic or scientific merits of statutes pertaining to proper subjects of legislation. It is
the duty of the legislature to consider facts, establish policy, and embody that policy in
legislation.’” State ex rel. Blankenship v. Richardson, 196 W. Va. 726, 731, 474 S.E.2d
906, 911 (1996) (quoting Boyd v. Merritt, 177 W. Va. 472, 474, 354 S.E.2d 106, 108
(1986)). Plus, and as noted above, the Legislature amended portions of the Act in 2022,
demonstrating its awareness of this policy area. See S.B. 470, 85th Leg., Reg. Sess. (W.
Va. 2022).

                                             20